Case 1:19-cr-00395-PKC Document 30 Filed 12/18/19 Page 1 of 1

GERALD J. DI CHIARA

ATTORNEY AT LAW

S85 Stewart Avenue, Suite L- 15
Garden City, New York 11530
30 East 33rd Street 4th Fl
LAURA DI CHIARA, ESQ. New York, New York 10016

(212) 679.1958
FAX NO. (646) 307-6984

 

December 14, 2019

Judge P. Kevin Castet
U.8. District Court
Southern District of New York

500 Pearl Sizest
N.Y, ALY. 10007
Re: U.S. v. Vance Caltios
19 Cr JONPKC)
Dear Judge Castel,

Due ty the serious nature of the charges presented in thig case and
and the extensive discovery and work this case requires, 7 respectfully request that the
Court authorize the submission of imterim vouchers pursuant to the Criminal Justice Act.

Respectiully,
d J. Di Chiara

So Ordered:

 

Honorable Judge P. Kevin Castet
